DETAILED ACTION
Response to Amendment/Argument
This office action is in response to an AFCP 2.0 communication received on 03/18/2022. The response cancelled claims 1-10 and 17-26. 
Allowable Subject Matter
Claims 11-16 are allowed.
Refer to the Office Action mailed 10/29/2021 for reasons of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEDEON M KIDANU/Examiner, Art Unit 2861      

    /NIMESHKUMAR D PATEL/    Supervisory Patent Examiner, Art Unit 2861